Martin, J.,

delivered the opinion of the court.
The plaintiff complains, that the defendant, owner of a lot contiguous to his, demolished part of the wall of the plaintiff’s house, in order to rebuild more strongly, and raise it to a greater height. The house which the defendant intended to build, adjoining to the plaintiff’s, being much larger and higher, and that the work was done in a manner so careless and improvident, that the inside of the plaintiff’s house was for several days exposed to the weather, which was so inclement that it was filled with water, a considerable part of his furniture injured, and his family much distressed. The general issue was pleaded, and he had a verdict and judgment for six hundred and sixty-seven dollars, and the defendant appealed, after an unsuccessful attempt to obtain a new trial.
There was a bill of exceptions to the reading of a deposition objected to on the ground of the insufficiency of the notice given to the defendant. We have not acted on it, because it has appeared to us that the case could well be considered without taking into view that deposition.
The privilege which is given to persons desirous of building houses contiguous to those of their neighbors, and for that purpose to demolish and rebuild the walls of the latter, is one which cannot be exercised with too much care and attention, and which, even when so exercised, is productive of great inconvenience and trouble to the owners of houses whose walls are thus demolished. The testimony in the present case is somewhat contradictory; but it appears beyond doubt, that the defendant neglected the ordinary precaution to stop, with planks, the openings left by the demolition of the wall, so as to protect the inside of the house *274from the weather, while the wall was demolished, and until jt was completely rebuilt. It appears that the inside of the plaintiff’s house was, for a considerable time exposed; and for some time to a storm and rain : so that the family was . . . J compelled to seek refuge in the kitchen, at a time when the plaintiff’s wife was sick. That the furniture was much injul'ed by the rain. In a case like the present, it is extremely difficult to assess the sufferer’s damage, with any degree of . . , . . . , . . , correctness or precision ; and those given by the jury m the Present case, have appeared to us very high ; but we have feIt great reluctance to expose the parties to the trouble and a .. , - expense of farther litigation, by remanding the case for a new trial. In acting on it, we have found ourselves without any certain criterion; therefore, have been compelled to coincide with the jury.
_ in oases where ass'essthedama-Ife Spartynioom-plaining, those given by the jury, even when sanctioned1 ra-therthan expose the parties to the expenseandvex-Mt\gationfUrtliei'
It is, therefore, ordered, adjudged and decreed, that the judgment of the Parish Court be affirmed, with costs.